UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-577



In Re: FELIX D. DIAZ,

                                                        Petitioner.



        On Petition for Writ of Mandamus. (CR-91-322-A)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Felix D. Diaz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felix Diaz has filed a petition for a writ of mandamus al-

leging undue delay by the district court in acting upon his 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion. Mandamus is a

drastic remedy to be used only in extraordinary circumstances. See
Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). Manda-

mus relief is only available when there are no other means by which

the relief sought could be granted. See In re Beard, 811 F.2d 818,

826 (4th Cir. 1987). Because there has been significant action in

the district court since the filing of this petition, we deny leave

to proceed in forma pauperis and deny mandamus relief. We dispense
with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                2